Title: From George Washington to William McPherson, 8 October 1781
From: Washington, George
To: McPherson, William


                  
                     
                     sirHead Quarters Before York 8th Octo. 1781
                  
                  some Days ago I received your Letter of the 7th Sept. requestg Employment in the Army, now in Virginia.
                  I feel a Disposition to comply with your Wishes, but the several Comands are already so fully assigned, that I am persuaded I shall not have it in my Power to locate you to any particular Service—so far as you can be employed in the general Rotine of Duty in Line at large, I shall be glad to gratify you, if you shall think proper to come in to join me.
                  